Citation Nr: 1605892	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  14-06 778	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left ankle disability.

4.  Entitlement to a rating in excess of 10 percent for left knee bursitis (left knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss and tinnitus, declined to reopen the matter of service connection for a left ankle disability, and granted service connection for a left knee disability, rated 10 percent, effective February 2, 2010.  In November 2015, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  At the hearing the Veteran was granted a 60 day abeyance period for the submission of additional evidence.  

The issues of service connection for bilateral hearing loss and tinnitus and seeking an increased rating for a left knee disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  A May 2010 final Board decision denied the Veteran service connection for a left ankle disability essentially on the basis that such disability was not shown.

2.  Evidence received since the May 2010 Board decision does not tend to show that the Veteran has a chronic left ankle disability.



CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a left ankle disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate and complete his claim to reopen the matter of service connection for a left ankle disability, to include notice of the information that he was responsible for providing and what evidence VA would attempt to obtain, as well as what evidence is needed to substantiate the underlying claim (in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006)).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  The RO did not arrange for a VA examination in connection with the instant claim.  Notably, in a claim to reopen the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless the claim is, in fact, reopened.  38 C.F.R. § 3.159(c)(4)(iii).  He has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  During the November 2015 hearing the undersigned explained that there was a prior final decision on this claim, that new and material evidence was needed to reopen the claim before the Board could again consider it on the merits, identified the type of evidence that would serve to reopen the claim, and identified what was needed to substantiate the underlying claim of service connection.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that, consistent with Bryant, the duties mandated in 38 C.F.R. § 3.103(c)(2) were satisfied.

Legal Criteria, Factual Background, and Analysis

A May 2010 Board decision denied the Veteran's appeal seeking service connection for a left ankle disability on the basis that the evidence failed to show a current chronic left ankle condition.

When there is a prior final Board decision on a claim, such claim may not be considered and allowed based on the same factual basis.  38 U.S.C.A. § 7104.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7105.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record at the time of the May 2010 Board decision included the Veteran's STRs, which note left ankle complaints and a diagnosis of a possible sprain.  Left ankle X-rays In September 1968 were normal; on March 1970 service separation examination the Veteran's feet and lower extremities were normal on clinical evaluation, and he denied a history of swollen/painful joints in an associated report of medical history.  Also of record at the time of the May 2010 Board decision was a May 2007 VA examination report noting that X-rays revealed a normal left ankle and that based on examination and X-ray findings, the examiner concluded that there was no diagnosable left ankle condition.  Additional postservice treatment records, including December 2007 diagnostic imaging, note complaints of ankle pain; however, a chronic ankle disability was not diagnosed.

Evidence received since the May 2010 Board decision includes the Veteran's testimony acknowledging that at the time of the hearing, there was no new and material evidence submitted to reopen a claim for service connection for a left ankle disability.  He requested, and was granted, a 60 day abeyance period for submission of additional evidence.

Because the prior final (Board) denial of service connection for a left ankle disability was premised on finding no evidence of a chronic left ankle disability, for evidence to pertain to the unestablished facts necessary to substantiate the claim of service connection for a left ankle disability, it would have to tend to relate to establishing the presence of a chronic left ankle disability.  The evidence added to the record since the May 2010 Board decision, while new in the sense that it was not previously of record, is not material, as it does not tend to show that the Veteran has a current chronic left ankle disability.  In fact, the Veteran's representative acknowledged during the Board hearing that new and material evidence was not submitted.  And even after additional time was provided to the Veteran to submit new and material evidence, such evidence was not submitted.  

As no evidence received since the May 2010 Board decision tends to show the Veteran has a chronic left ankle disability, the evidence added to the record cannot be found to relate to an unestablished fact necessary to substantiate the claim of service connection for a left ankle disability or to raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence added to the record since the May 2010 Board decision is not material, and the Board finds that even the "low threshold" standard [for reopening] endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010) is not met. Therefore, the claim of service connection for a left ankle disability may not be reopened.  
ORDER

The appeal to reopen a claim of service connection for a left ankle disability is denied.


REMAND

The Veteran alleges that he has bilateral hearing loss and tinnitus due to noise trauma in service.  His STRs show that his military occupational specialty was medical specialist (an occupation that does not suggest exposure to hazardous levels of noise). However, he testified at the Board hearing that that earlier in service he served in the artillery, and was exposed to artillery fire noise/explosions.  He further testified that he was first seen for ear problems at the Allen Park VA Medical Center in Detroit in the late 1970s/early 1980s, and in approximately 1973 was seen for an ear infection and ringing in his ears (either at a private Detroit Hospital or by Park Medical Group).  Records of such treatment are not associated with his record, and do not appear to have been sought.  As they may be pertinent evidence in the matter at hand (in particular supporting continuity of symptoms) they must be secured, if available.  Further, in July 2011, the Veteran was afforded a VA audiological evaluation.  Sensorineural hearing loss and tinnitus were diagnosed, but the examiner opined that they were not related to the Veteran's exposure to noise in service because his "hearing was normal at the time of discharge and no mention was found of tinnitus in the C-file."  However, under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  See Hensley v. Brown,    5 Vet. App. 155, 157 (1993).  Additionally, a review of the record found that the Veteran has sought treatment for/made complaints regarding tinnitus.  Thus, the examiner's statement that there is no evidence of tinnitus is the claims file is inconsistent with what is shown.  Consequently, the opinion offered is inadequate for rating purposes, and a remand to secure a medical opinion with adequate rationale is necessary.

Regarding the claim seeking an increased rating for a left knee disability, the Veteran testified that such disability has worsened.  He reported instability and additional limitation of motion.  He also stated that he has been taking more medication for increasing knee pain.  He was last examined by VA to assess the severity of this disability in July 2011.  Given the Veteran's allegations of worsening, a contemporaneous examination to assess the severity of the disability is necessary.  Moreover, the Veteran testified that he saw his primary care provider for his knee in May 2015.  The most recent VA treatment records associated with the record are dated in January 2014.  Accordingly, updated treatment records must be sought.

The case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all updated/outstanding records of evaluations and treatment (VA and private) the Veteran has received postservice for hearing loss, tinnitus, and a left knee disability, to specifically include VA treatment records since January 2014, records of ear treatment from the Allen Park VAMC (now John Dingell VAMC) from the late 1970s and early 1980s, and records of ear treatment from a private Detroit Hospital/Park Medical Group from approximately 1973.  He must assist in the matter by identifying the providers and providing authorizations for VA to secure records from all private providers identified (including Park Medical Group if still in existence).  

If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that the private treatment records are received.

2.  The AOJ should then arrange for the record to be forwarded to an audiologist or otologist for review and an advisory medical regarding the likely etiology of the Veteran's bilateral hearing loss and tinnitus.  On review of the record (to include this remand and any evidence received pursuant to the development sought above) the consulting expert should provide an opinion that responds to the following:

(a)  What is the likely etiology for the Veteran's bilateral hearing loss?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to his exposure to noise in service?

(b) If the response to the question above is to the effect that the hearing loss and tinnitus are unrelated to noise trauma in service, please identify the etiology considered more likely.

(b)  What is the likely etiology for the Veteran's tinnitus?  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to exposure to noise in service?

The consulting expert should include rationale for all opinions, specifically including comment on the apparent  shift in puretone thresholds at 500 Hertz shown on comparison of induction to separation.  The provider is reminded that under governing caselaw, the absence of a hearing loss in service is not fatal to a claim of service connection for hearing loss.  The provider should note that the Veteran reported working as a machinist postservice, any that ear/hearing protection was required in that occupation, and was always worn.


3.  The AOJ should also arrange for an orthopedic examination of the Veteran to assess the severity of his service-connected left knee disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any tests or studies indicated should be conducted, but should specifically include range of motion studies (with notation of any further limitations due to factors such as flare-ups, on use, due to weakness, etc.) and tests for instability.   The examiner should describe all findings in detail, and include rationale with all opinions.  

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


